Title: James Madison to David A. Hall, 8 August 1834
From: Madison, James
To: Hall, David A.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Augst 8 1834
                            
                        
                        
                        Although your favour of March 28th accompanying the "History of the Bank" has been
                            so long on hand, the continued inroads on my health, have not permitted me even yet to do more than glance at the Contents
                            of the volume. From that I perceive that it comprizes information which must be extensively acceptable; particuarly to
                            those engaged in political & historical researches. I sincerly wish therefore that you may be well recompenced
                            for the labourious task you have executed. For the copy of the work, which I owe to your kindness I tender you my thanks
                            with my respects & good wishes
                        
                            
                                
                            
                        
                    